Citation Nr: 0303102	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-00 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issues of entitlement to service connection for body 
circulation problems and post-traumatic stress disorder 
(PTSD) will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
body circulation problems, a low back disorder, and PTSD.  He 
subsequently perfected appeals regarding each of these 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in December 2001.

In a January 2001 letter, the RO also denied the veteran's 
claim of entitlement to non-service-connected pension.  The 
veteran subsequently submitted a Notice of Disagreement (NOD) 
regarding that decision, and the RO addressed this issue in 
the December 2001 SOC.  However, in a VA Form 9, Appeal to 
Board of Veterans' Appeals, received in February 2002, the 
veteran indicated that he no longer wished to appeal that 
issue.  Thus, this matter is not currently before the Board 
on appeal.  

In the VA Form 9 received in February 2002, the veteran 
indicated that he had previously requested a personal hearing 
before a Member of the Board in Washington, D.C., but that he 
no longer wished to appear for any type of hearing.  The 
Board has reviewed the record and has been unable to identify 
any previous request for a hearing.  In any event, the 
veteran has indicated that he does not wish to appear for a 
personal hearing. 

The Board is currently undertaking additional development on 
the claims of entitlement to service connection for body 
circulation problems and PTSD pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.  

FINDING OF FACT

The preponderance of the evidence demonstrates that a low 
back disorder was not incurred in or aggravated by service, 
nor was it etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for low back problems.  A medical 
report dated in July 1973 shows that the veteran was involved 
an automobile accident in which his car ran off the road.  He 
complained of left shoulder pain, and his left arm was placed 
in a sling.  No other complaints or injuries were noted.  In 
a report of medical examination completed for separation in 
July 1975, no defects were noted in regard to the veteran's 
back or spine.

In a signed statement received in April 2000, the veteran 
indicated that he intended to file an informal claim of 
entitlement to service connection for several disabilities, 
including a low back condition.  Shortly thereafter, in May 
2000, the veteran filed a formal claim of entitlement to 
service connection for a low back condition.  He did not 
identify any private physicians as having treated him for 
this disability since separation.

In June 2000, the veteran submitted a packet of medical 
records from Dr. W.M., whom he identified as having been his 
primary physician for approximately twenty years.  Reports 
from a number of consultations with other physicians were 
also included.  A review of these records shows that they 
pertain primarily to treatment received for coronary artery 
disease and peripheral vascular disease.  These records are 
negative for any complaints or treatment regarding the low 
back or lumbar spine.  A February 1994 clinical note reveals 
that he complained of tingling and numbing of the right arm, 
and was found to have thoracic outlet syndrome.

In August 2000, the veteran submitted additional private and 
VA medical records in support of his claims.  These records 
were also negative for any complaints or treatment for low 
back or lumbar spine disabilities.

The RO subsequently obtained the veteran's treatment records 
from the VA outpatient clinic in Beaumont, Texas.  These 
records were also negative for any complaints or treatment 
for low back or lumbar spine disabilities.

During a VA general medical examination conducted in October 
2000, the veteran reported having experienced back pain for 
thirty years.  He noted that he had been diagnosed with 
spondylolisthesis in 1977.  He reported that he had undergone 
no follow-up exams lately, and that his pain was non-
radiating.  The examiner noted a diagnosis of chronic low 
back pain.

In October 2000, the veteran also underwent a VA orthopedic 
examination.  He reported having experienced occasional low 
back pain while lifting in service, but noted that he had 
never sought treatment for back problems while in service.  
He indicated that he had experienced back pain for the past 
thirty years.  The veteran noted that he was diagnosed with 
spondylolisthesis during a pre-employment physical in 1977.  
He reported that he was currently experiencing soreness 
across the low back, which seemed to increase with prolonged 
sitting.  He noted that he had not had any recent medical 
evaluations for any back problems.  The examiner noted that 
the veteran was obviously overweight, with a pendulous 
abdomen.  Range of motion was found to be limited by his body 
habitus with flexion to 45 degrees and bilateral bending to 
15 degrees.  Toe and heel walking were found to be within 
normal limits.  Neurological evaluation was found to be 
intact, with physiological and symmetrical reflexes, 
strength, and sensation in both lower extremities.  Straight 
leg raising was found to be normal bilaterally.  The examiner 
noted a diagnosis of low back pain by history, moderately 
symptomatic.

X-rays of the lumbar spine obtained immediately after the 
veteran's October 2000 examination revealed moderate disc 
space narrowing at L5-S1 with vacuum disc, minimal anterior 
displacement of L5 on S1, Schmorl's node deformities, and 
extensive vascular calcification.

In January 2001, the RO issued a letter to the veteran 
requesting that he identify the in-service stressors that 
reportedly led to his claimed PTSD.  In this letter, the RO 
also advised the veteran to complete and return the enclosed 
authorization forms so that VA could obtain any medical 
evidence from facilities or physicians who treated him for 
his claimed disabilities.

In the March 2001 rating decision, the RO denied entitlement 
to service connection for a low back disorder.  The veteran 
subsequently appealed that denial.

In the VA Form 9 received in February 2002, the veteran 
asserted that he had complained of soreness in his back on 
many occasions during service but that he was only pressed 
for further duty by his superiors.  

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the December 
2001 SOC, and correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the January 2001 letter in which the RO advised 
the veteran to identify all sources of medical treatment so 
that the records of that treatment could be obtained on his 
behalf.

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The record reflects 
that the RO has obtained his VA treatment records, and that 
he has undergone a VA orthopedic examination.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.



B.  Service connection for a low back disorder

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, we believe that the 
evidence of record demonstrates that the veteran's current 
low back disorder was not incurred in or aggravated by active 
military service.

The Board has found the most probative evidence of record to 
be the veteran's service medical records, which are negative 
for any complaints or treatment for low back or lumbar spine 
problems.  Most significantly, physical examination during 
service specifically revealed the veteran's spine to be 
normal.  There are no post-service medical records revealing 
complaints or treatment problems until the VA examination 
conducted in October 2000, which occurred approximately 
twenty-five years following his separation from service.  
There is also no competent medical evidence demonstrating 
that the claimed low back disorder is related to the 
veteran's military service.  In fact, the veteran has not 
reported sustaining any specific back injury while on active 
duty.  In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed low back disorder was incurred in service.

Although the appellant may sincerely believe that his low 
back problems are in some way related to his military 
service, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
as to the etiology of disabilities.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's low back disorder is in any way related to his 
military service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2002), calling for an examination or opinion when necessary 
to make a decision on a claim.  However, the earliest 
evidence of a diagnosed low back disorder does not appear in 
the record until the X-rays obtained in October 2000, which 
did not occur until approximately twenty-five years following 
his separation from service.  As noted, service medical 
records and post-service treatment records are entirely 
negative for any complaints or treatment for low back 
problems prior to that date.  Moreover, there is no competent 
evidence whatsoever of a link between this disability and the 
veteran's military service.  As noted above, the veteran has 
not identified any treatment records or other medical 
evidence that might support his claim for benefits.   In 
light of this record, the Board believes that any opinion 
obtained regarding a relationship between the veteran's low 
back disorder and his military service would be based on 
sheer speculation, and, based upon the record on appeal and 
the VCAA, is not necessary for us to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, are not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430. 

We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is in approximate balance so as to warrant its 
application.  The preponderance of the evidence of record 
establishes that the veteran's claimed low back disorder was 
not related to military service.  Accordingly, the claim of 
entitlement to service connection for a low back disorder is 
denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

